DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allington et al. (US – 2012/0055740 A1).
As per claim 1, Allington discloses Braking Mechanism comprising:
a drive shaft (Attached figurer and fig: 2-5e) configured to rotate a rotatable disc (2, [0181], Fig: 2-5e), and the rotatable disc having multiple rotation segments (3, [0181], Fig: 2-5e) and multiple first Support portions (14, [0191], Fig: 2-5e) which are arranged on multiple positions of the rotatable disc respectively (Fig: 2-5e);
multiple rotators rotatably connected on two surfaces of the rotatable disc in parallel (Attached figurer and fig: 2-5e), a respective one rotator including a swing arm (Attached figurer and fig: 2-5e), wherein a first end of the swing arm is rotatably connected with a respective one rotation segment (Attached figurer and fig: 2-5e), and the swing arm has a conductive rotation element disposed on a second end thereof (conductive member 3, [0178], Fig: 5a-5e), the swing arm further has a second support portion (13, Fig: 2-5e) defined on a predetermined position of the swing arm between the conductive rotation element and the respective one rotation segment (Fig: 2-5e), and a resilient element (12, Fig: 2-5e) is connected between the second support portion and a respective one first support portion of the rotatable disc (Fig: 2-5e);
a magnetic conduct ring (5, magnet array 5 on an opposing side to the arms 3, [0186], Fig: 2-5e) fitted around the conductive rotation element of the respective one rotator to produce a magnetic field so that when the conductive rotation element rotates on the respective one rotator, the conductive rotation element moves to or over the 
Allington discloses all the structural elements of the claimed invention but fails to explicitly disclose multiple rotators rotatably connected on two surfaces of the rotatable disc in parallel.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the rotor in two surfaces of the rotatable disc in parallel, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP – 2144.04, VI. (B).

As per claim 2, Allington discloses wherein three rotators (3, Fig: 2-5e) are arranged on each of the two surfaces of the rotatable disc.
Allington discloses all the structural elements of the claimed invention but fails to explicitly disclose three rotators are arranged on each of the two surfaces of the rotatable disc.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the rotor in two surfaces of the rotatable disc, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP – 2144.04, VI. (B).


    PNG
    media_image1.png
    543
    489
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: Engel G et al. (DE – 102013101758 A1),
B: Pan et al. (US – 2007/0021278 A1),
C: Plata (US – 2012/0068567 A1),

E: Hartman et al. (US – 8,556,234 B2),
F: Griffin (US – 9,255,495 B2),
G: Tickner et al. (US – 9,334,908 B2), and
H: Krengel M (WO – 2008/138318 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657